DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 1 and 3-18 of U.S. Application 17/133,490 filed on June 27, 2022 are presented for examination.
Response to Arguments

Entry of Amendments
Amendments to claims 1, 3-9 have been entered.
Claim 2 has been cancelled.
Claims 10-18 have been added. 


Rejections under USC 102 and 103
“Applicant's arguments filed on 06/27/2022 have been fully considered and are found persuasive. Currently no prior art has been found to meet the current claim limitations.”
Reasons for Allowance

Claims 1 and 3-18 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a magnetic body inspection system comprising:  wherein the processing unit is configured to extract as the first feature amount from the measured damage waveform a length of the measured damage waveform in a time axis direction and a polarity of the measured damage waveform and configured to determine the type of damage to the magnetic body based on the length of the measured damage waveform in the time axis direction and the polarity of the measured damage waveform in combination with the other limitations of the claim.
 
Claims 3-7 and 10-12 are also allowed as they depend on allowed claim 1.

Regarding claim 8, the prior art of record taken alone or in combination fail to teach or suggest a magnetic body inspection device comprising: wherein the processing unit is configured to extract as the first feature amount from the measured damage waveform a length of the measured damage waveform in a time axis direction and a polarity of the measured damage waveform and configured to determine the type of damage to the magnetic body based on the length of the measured damage waveform in the time axis direction and the polarity of the measured damage 5Application No. 17/133,490Customer No. 74,712Response of June 27, 2022Attorney Docket No.: SHM-705waveform in combination with the other limitations of the claim.
 
Claims 13-15 are also allowed as they depend on allowed claim 8.

Regarding claim 9, the prior art of record taken alone or in combination fail to teach or suggest a magnetic body inspection method, comprising wherein the first feature amount extracted from the measured damage waveform is a length of the measured damage waveform in a time axis direction and a polarity of the measured damage waveform, and the type of damage to the magnetic body based on the length of the measured damage waveform in the time axis direction and the polarity of the measured damage waveform in combination with the other limitations of the claim.

Claims 16-18 are also allowed as they depend on allowed claim 9.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868